DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5-7, 13-15 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Krasnov (RU 2660655 C2).
	Regarding claim 1, Krasnov teaches a mass spectrometer (fig. 1), comprising:
	A multi-reflecting time of flight mass analyzer or mass separator having two gridless ion mirrors (3) that are elongated in a first dimension (vertical dimension of fig. 1) and configured to reflect ions multiple times in a second orthogonal dimension (horizontal dimension of fig. 1) as the ions travel in the first dimension; and
	A controller (implicitly, some control means exists) configured to operate the spectrometer in: (1) a first mode for mass analyzing or mass separating first set of ions (following path 6A, fig. 1) in which the velocities of ions in the first dimension through the mass analyzer and the second dimension between the mirrors are controlled such that ions are reflected a first number of times between the ion mirrors (controlling kinetic energy of ion packets in drift direction to control number of revolutions, p. 4 paragraph 
	Krasnov does not state that the first ions have a first rate of interaction with the background gas, and the second ions have a second rate of interaction with the background gas.  
However, Krasnov teaches that the purpose of the adjustment of the ion velocities is to ensure that the ions are measured with an adequate resolution and sensitivity (p. 5 paragraph 7), and that interactions with the background gas decrease the sensitivity of the system (p. 2 paragraph 1 lines 24-30) so that ions with a high rate of interaction with the background gas cannot be detected at high resolution.  
Therefore it would be obvious to one of ordinary skill in the art at the time of the invention to adjust the velocities of the ions of Krasnov so that ions with a high rate of interaction with the background gas are reflected a different (lower) number of times than ions with a low rate of interaction with the background gas, i.e. so that ions in the first mode depicted by Krasnov have a first rate of interaction with the background gas and ions in the second mode have a second rate of interaction with the background gas, as one of ordinary skill in the art would recognize based on the teaching of Krasnov that this would achieve the optimum balance of resolution and sensitivity for each of the different types of ions with no unexpected result. 
Regarding claim 2, Krasnov teaches that the two ion mirrors are configured to reflect ions over substantially the same length in the first dimension (fig. 1, mirrors are the same size in the drift dimension).
Regarding claim 3, Krasnov teaches an ion accelerator (orthogonal input 2) for accelerating ions into one of the ion mirrors that is arranged between the ion mirrors (fig. 1).
Regarding claim 5, Krasnov teaches that the first number of times that the ions are reflected in the ion mirrors (8, fig. 1) is greater than the second number of times (4) by a factor of 2.
	Regarding claim 6, Krasnov teaches that the controller is configured such that substantially all of the ions analyzed in the first mode undergo the same number of reflections in the ion mirrors (fig. 6A, p. 4 paragraph 3; setting a single drift energy (mode) determines the number of the revolutions of the ion packets).
	Regarding claim 7, Krasnov teaches that the controller is configured such that in the first mode the ions have velocities in the first dimension through the mass analyzer in a first range, and in the second mode the ions have velocities in the first dimension through the mass analyzer in a second range (setting kinetic energies of ion packets in the drift direction, including ion velocity in the drift direction v0z, p. 5 paragraph 1; the ranges of the claim can be arbitrarily defined so that the first and second velocities are in different ranges).
Regarding claim 13, Krasnov teaches that the mass analyzer is configured such that ions are substantially not spatially focused or collimated in the first dimension as 
Regarding claim 14, Krasnov teaches a multi-reflecting time of flight mass analyzer or mass separator having two gridless ion mirrors (3) that are elongated in a first dimension (vertical dimension of fig. 1) and configured to reflect ions multiple times in a second orthogonal dimension (horizontal dimension of fig. 1) as the ions travel in the first dimension; and
	A controller (implicitly, some control means exists) configured to operate the mass analyzer in: (1) a first mode for mass analyzing or mass separating first set of ions (following path 6A, fig. 1) in which the velocities of ions in the first dimension through the mass analyzer and the second dimension between the mirrors are controlled such that ions are reflected a first number of times between the ion mirrors (controlling kinetic energy of ion packets in drift direction to control number of revolutions, p. 4 paragraph 2); and a second mode for mass analyzing or mass separating a second set of ions (following path 6B, fig. 2) in which the velocities of ions in the first dimension through the mass analyzer and the second dimension between the mirrors are controlled such that ions are reflected a second number of times between the ion mirrors that is lower than said first number of times.
	Krasnov does not state that the first ions have a first rate of interaction with the background gas, and the second ions have a second rate of interaction with the background gas.  
However, Krasnov teaches that the purpose of the adjustment of the ion velocities is to ensure that the ions are measured with an adequate resolution and 
Therefore it would be obvious to one of ordinary skill in the art at the time of the invention to adjust the velocities of the ions of Krasnov so that ions with a high rate of interaction with the background gas are reflected a different number of times than ions with a low rate of interaction with the background gas, as one of ordinary skill in the art would recognize based on the teaching of Krasnov that this would achieve the optimum balance of resolution and sensitivity for each of the different types of ions with no unexpected result. 
Regarding claim 15, Krasnov teaches a method comprising:
Providing a mass analyzer as claimed in claim 14;
Operating the mass analyzer in the first mode in which the velocities of ions in the first dimension through the mass analyzer and the second dimension between the mirrors are controlled such that ions are reflected a first number of times between the ion mirrors; and 
Operating the mass analyzer in the second mode in which the velocities of ions in the first dimension through the mass analyzer and the second dimension between the mirrors are controlled such that ions are reflected a second number of times between the ion mirrors that is lower than said first number of times (see argument with respect to claims 1 and 14, above).
Regarding claim 19, Krasnov teaches that the ions are substantially not spatially focused and/or collimated in the first dimension as the ions travel between the ion mirrors (system does not use lenses, p. 5 paragraph 2).
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Krasnov in view of Bateman (US 20040026613 A1).
Regarding claim 4, Krasnov teaches all the limitations of claim 1 as described above.  Krasnov does not teach that the mass analyzer is configured to be maintained at a pressure of >1*10-8 mbar to >1*10-2 mbar.
Bateman teaches a reflecting mass spectrometer having an ion drift region maintained at a pressure of greater than or equal to 0.01 mbar ([0039]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to set the pressure in the system of Krasnov to be within the range taught by Bateman, as a matter of selecting a background gas pressure known in the art to be effective in an ion mirror system with no unexpected result.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Krasnov in view of Ristroph (US 20160225602 A1).
Regarding claim 8, Krasnov teaches an orthogonal input device (2) that accelerates ions such that in the first mode ions enter the MRTOF mass analyzer with said velocities in the first dimension such that ions are reflected said first number of times, and in the second mode ions enter the MRTOF mass analyzer with said velocities in the first dimension such that the ions are reflected said second number of times. 

Ristroph teaches an ion input device (accelerator 162) that has electrodes (168, 166) and a voltage supply that applies a potential difference between them to accelerate or decelerate the ions ([0037]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to make the input device of Krasnov consist of electrodes with a voltage difference between them as taught by Ristroph, as a matter of selecting a known simple type of ion accelerator commonly used in the art which can easily set the ion energy by adjusting the voltage between the electrodes.
Claims 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Krasnov in view of Hamish (US 20180366312 A1).
Regarding claim 9, Krasnov teaches all the limitations of claim 1 as described above.  Krasnov does not teach a deflection module within the MRTOF mass analyzer that is configured to deflect the average trajectory of the ions in the first and/or second mode such that in the first mode the ions have velocities in the first dimension through the mass analyzer in a first range and in the second mode the ions have velocities in the first dimension through the mass analyzer in a second higher range.
Hamish teaches an MRTOF having a deflection module (deflectors 114) configured to deflect the average trajectory of ions to set the velocity in the drift direction and so the number of turns that the ions take in the MRTOF (controlling ion energy in the drift direction, [0062]).

Regarding claim 10, Hamish teaches that the deflection module comprises one or more electrode (electrodes 114) and a voltage supply connected thereto; wherein the deflection module is configured to apply one or more voltage to the one or more electrodes to change the angle of the ion trajectory leaving the deflection module (so that different angles can be defined as “relatively small” or “relatively large” compared to each other).
Regarding claim 11, Krasnov teaches an orthogonal accelerator (2, fig. 1) configured to receive ions along an ion receiving axis (vertical axis of fig. 1) and accelerate those ions orthogonally to the ion receiving axis and towards one of the ion mirrors.  In the combination with Hamish described above with respect to claim 9, it would be obvious to one of ordinary skill in the art at the time of the invention to arrange the deflection module downstream of the orthogonal accelerator in order to allow fine control of the deflection angle of the orthogonally accelerated ions before they enter the drift area.
Claims 12 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Krasnov in view of Verentchikov (US 20130056627 A1).
Regarding claim 12, Krasnov teaches all the limitations of claim 1 as described above.  Krasnov does not teach a molecular weight filter or ion separator arranged upstream of the MR-TOF mass analyzer, wherein the controller is configured to synchronize the molecular weight filter or ion separator with the mass analyzer such that, in use, ions having the first rate of interaction with the background gas molecules are transmitted into the MR-TOF mass analyzer while it is controlled to be in the first mode and ions having the second, higher rate of interaction with the background gas molecules are transmitted into the MR-TOF mass analyzer when it is controlled to be in the second mode.
Verentchikov teaches a molecular weight filter (first separating device 103) arranged upstream of a MR-TOF mass analyzer (separating ions according to m/z, [0148]).
It would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the molecular weight filter of Verentchikov upstream of the MR-TOF mass analyzer of Krasnov, in order to prevent peak overlaps in long spectra for better spectral decoding as described by Verentchikov [0151].  It would further have been obvious to synchronize the MR-TOF mass analyzer with the mass separator so that ions with different rates of interaction with the background gas are transmitted into the MR-TOF when the MR-TOF is operated in different modes, as Verentchikov teaches that it is known to synchronize an upstream device with the operation of an MRTOF [0043] and one of ordinary skill in the art would be motivated to do so in order to optimize the resolution and sensitivity of the MR-TOF for various masses in a known manner.
Regarding claim 18, Krasnov teaches all the limitations of claim 15 as described above.  Krasnov providing ions to the mass analyzer that are separated by a physico-chemical property that determines the rate of interaction of the ions with the background gas molecules, operating in said first mode whilst ions having a first range of values of said physico-chemical properties are transmitted into the MRTOF mass analyzer; and operating in said second mode whilst ions having a second range of values of said physico-chemical properties are transmitted into the MRTOF mass analyzer.
Verentchikov teaches a molecular weight filter (first separating device 103) arranged upstream of a MRTOF mass analyzer (separating ions according to m/z, [0148]) to separate ions by a physico-chemical property (mass) that determines the rate of interaction of ions with the background gas molecules.
It would have been obvious to one of ordinary skill in the art at the time of the invention to arrange the molecular weight filter of Verentchikov upstream of the MRTOF mass analyzer of Krasnov, in order to prevent peak overlaps in long spectra for better spectral decoding as described by Verentchikov [0151].  It would further have been obvious to synchronize the MRTOF mass analyzer with the mass separator so that ions with different rates of interaction with the background gas (i.e. masses) are transmitted into the MRTOF when the MRTOF is operated in different modes, as Verentchikov teaches that it is known to synchronize an upstream device with the operation of an MRTOF [0043] and one of ordinary skill in the art would be motivated to do so in order to optimize the resolution and sensitivity of the MRTOF for various masses in a known manner.
Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Krasnov in view of Wikipedia (“Collision Frequency”, https://en.wikipedia.org/wiki/Collision_frequency).
	Regarding claims 16 and 17, Krasnov teaches all the limitations of claim 15 as described above.  Krasnov does not teach that the first ions have a lower molecular weight or lower collisional cross section with the background gas molecules than the second molecules.
	Wikipedia teaches that ions with a lower collisional cross section have a lower interaction rate with a background gas than ions with a higher collisional cross section, and that the cross section depends on the radius of the molecule (and therefore the molecular weight for a large multi-atomic molecule).  Therefore it would have been obvious to one of ordinary skill in the art at the time of the invention to adjust the energy of the ions based on their molecular weight or collisional cross section so that the first ions (which travel farther in the drift region than the second ions) have a lower weight or collisional cross section, as these ions are less likely to interact with the residual gas and therefore can be detected with higher resolution as argued above with respect to claim 1.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID E SMITH whose telephone number is (571)270-7096.  The examiner can normally be reached on M to F 8:30 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Kim can be reached on 22293.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DAVID E SMITH/Examiner, Art Unit 2881